Affirmed as Modified and Opinion filed June 3, 2014.




                                  In The

                  Fourteenth Court of Appeals

                           NO. 14-12-00753-CV

           PARHAM FAMILY LIMITED PARTNERSHIP AND
                 VAN E. PARHAM, JR., Appellants
                                     V.
           DIANE MORGAN F/KA/ DIANE PARHAM, Appellee

                           NO. 14-12-00795-CV

  PARHAM ENTERPRISES, INC. AND RHETTA PARHAM, Appellants

                                     V.
           DIANE MORGAN F/K/A DIANE PARHAM, Appellee



            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 933543
                                 OPINION

      This consolidated appeal arises from a dispute over Lot 9, Block 1 of
Farmette Meadows Section One, Harris County, Texas (the “subject property”).
By the underlying suit, Diane Morgan f/k/a Diane Parham (Diane) sought to avoid
a transfer of the subject property as a fraudulent transfer as well as a declaration
that the September 22, 2007 deed purporting to accomplish the transfer is void.
The trial court granted partial summary judgment on the attempted transfer,
declared the deed void, signed a final judgment awarding Diane attorney’s fees,
and enjoined appellants Parham Family Limited Partnership (Partnership) and Van
E. Parham, Jr. (Van Jr.) from pursuing their collateral suit regarding the subject
property.

      On appeal, Parham Enterprises, Inc. (PEI) and Rhetta Parham (Rhetta), the
president of PEI, urge the trial court erred by (a) granting the motion for partial
summary judgment, (b) enforcing an “expired” temporary injunction, and (c)
awarding Diane attorney’s fees despite a failure to segregate. Partnership and Van
Jr. challenge the trial court’s subject matter jurisdiction over Diane’s suit and
Diane’s standing to seek injunctive relief against them. Partnership and Van Jr.
also assert the trial court erred in entering the injunction against them.       As
explained below, we affirm the trial court’s judgment as modified.

                                 I. BACKGROUND

      Diane was married to Shawn Parham in June 2004. On June 22, 2004,
Shawn conveyed the subject property to PEI. PEI is a corporation that was owned
and controlled by Van Parham, Sr. and Rhetta. Diane worked for PEI until she and
Shawn were separated in August 2005; they were divorced in May 2006.




                                         2
      On September 22, 2007, Rhetta, as president of PEI, signed a deed
attempting to convey the subject property to Partnership.            However, it is
undisputed that the warranty deed identified the wrong lot within the Farmette
Meadows Section and named a non-existent entity, Parham Family Limited
Partnership No. 2, as grantee. The warranty deed, including these errors, was
recorded in the real property records of Harris County. In July 2008, Diane
obtained a judgment against PEI for around $82,500 in County Court at Law No. 3
related to PEI’s unauthorized use of her personal credit cards. The transfer of the
subject property occurred during the pendency of the credit card dispute. Diane
attempted to execute her judgment against PEI once it became final, but was
unsuccessful. She abstracted this judgment in the Harris County deed records on
September 22, 2008.

      On January 28, 2009, Diane, as a judgment creditor, filed a petition to set
aside deed, for declaratory judgment, for fraudulent transfer and for a temporary
restraining order (TRO) and temporary injunction. She named PEI and Rhetta as
defendants. Diane asserted that the September 22, 2007 deed conveying Lot 1 was
a fraudulent conveyance of the subject property to a non-existent entity made to
“delay, hinder, or defraud” Diane in her efforts to collect that judgment. Diane
sought to set aside “the purported transfer and an order of sale . . . for disposition
and satisfaction of [her] judgment,” a declaratory judgment, a TRO and temporary
injunction against further conveyances of the subject property, actual damages that
“exceed $84,000 but are within the jurisdictional limits of this court,” and
attorney’s fees. The trial court issued a TRO on February 2 and set the hearing on
the temporary injunction for February 13.




                                          3
       On February 13, Diane obtained a temporary injunction against PEI and
Rhetta, prohibiting them from “deeding, transferring or conveying” Lot 1. The
trial court set the matter for trial on July 15.

       On February 27, Van Jr. and Partnership filed a petition in intervention
(mistakenly styled an “interpleader”), asserting an interest in the subject property.
Diane filed an amended petition naming Van Parham Sr., Van Jr., Partnership, and
V.E. Parham Jr. Management Corp. as additional defendants. She also added
claims for conspiracy and exemplary damages against all the defendants.

       During the remainder of 2009, the defendants filed and continued various
dispositive motions. The parties agreed to continue numerous trial settings and the
parties unsuccessfully mediated.          In 2010, the trial court denied all of the
defendants’ dispositive motions, Van Sr. passed away, and Diane amended her
petition to remove Van Sr. and V.E. Parham Jr. Management Corp. as parties and
delete her claim for exemplary damages.               And, the parties agreed to more
continuances, moving the trial into 2011. On September 19, 2011, Diane filed a
motion for partial summary judgment against PEI only. In this motion, she sought
judgment on her claims for declaratory judgment and for fraudulent transfer. This
motion was set for submission on October 7. Diane attached to her motion (1) a
copy of the recorded deed on the subject property, bearing the two errors in lot and
grantee, (2) a certificate from the Texas Secretary of State certifying that there is
no record of any business entity, foreign or domestic, by the name of Parham
Family Limited Partnership No. 2,1 and (3) evidence in support of her fraudulent
transfer claim, including an appraisal of the subject property at the time of the
purported transfer.      Rhetta and PEI responded to Diane’s motion for partial

       1
         This certificate notes that a similarly named entity, Partnership, had been identified
through the Secretary of State’s record search.

                                              4
summary judgment. Intervenors 2 Partnership and Van Jr. also filed a response to
Diane’s motion.

       Later in September, Diane filed a third amended petition restating her
previous claims; and adding a claim for piercing the corporate veil against Rhetta,
seeking to hold her individually liable for disregarding the corporate form of PEI.
A week later, Diane filed a “notice of disobedience of the temporary injunction,”
asking the court to hold PEI and Rhetta, individually and as president of PEI, in
contempt. In this notice, she asserted:

       The Defendants [PEI] and [Rhetta] were served with the Plaintiff’s
       Motion for Partial Summary Judgment on Thursday, September 15,
       2011. In a calculated bad faith attempt to defeat the partial summary
       judgment motion, the Defendants [PEI] and [Rhetta] violated the
       Court’s Temporary Injunction Order on Friday, September 23, 2011
       by filing an amended and alleged corrected Warranty Deed to the
       subject property Lot 9 with the county clerk.
       The trial court heard this motion on October 12. After the hearing, the trial
court signed an order holding PEI and Rhetta in contempt. In this order, the trial
court declared the deed executed by PEI and Rhetta on September 22, 2011 (filed
on September 23) void and fined Rhetta “$500.00 as punishment for contempt” of
the temporary injunction. The trial court further ordered PEI and Rhetta to obey
the contempt order and the February 13, 2009 temporary injunction. In the order,
the trial court stated the temporary injunction “remains in effect for any and all
purposes.” The trial court also signed a trial setting that day, setting the case for
trial on January 23, 2012.



       2
         The parties variously spell this word as “intervenor” and “intervener.”           For
consistency’s sake, we spell it “intervenor” throughout this opinion, except where it has been
quoted from the record.

                                              5
      Two days before the hearing on Diane’s motion for contempt, Diane filed a
motion to strike the intervention of Partnership and Van Jr. At a hearing on
October 19, 2011, Diane orally dropped her conspiracy claims against all the
parties. The trial court signed a partial non-suit with prejudice of these claims that
same date. The trial court also signed an order granting Diane’s motion to strike
the intervention of Partnership and Van Jr. According to the trial court’s findings,
Partnership and Van Jr. filed a motion for new trial/motion for reconsideration in
response to the trial court’s order striking their intervention. 3

      Diane filed an amended petition on November 7 naming only PEI and
Rhetta as defendants. In this petition, Diane sought to set aside the September 22,
2007 deed, a declaratory judgment that this deed was void, and alternative relief
for fraudulent transfer, piercing the corporate veil, and fraud. She further alleged
that February 13, 2009 temporary injunction remained in effect.

      On January 17, 2012, Partnership and Van Jr. filed an action to quiet title to
the subject property in Harris County Probate Court No. 1, which was overseeing
the probate of the estate of Van Sr. This quiet-title action was based on the
September 22, 2007 deed. On January 19, PEI and Rhetta filed a motion in the
underlying cause here to transfer venue to the probate court. The motion also
complained that, due to the amount in controversy, the court did not have
jurisdiction, and that the court had improperly excluded necessary parties by
striking Partnerhsip/Van Jr.’s petition in intervention. Although Diane responded
to the motion, it appears that the motion was neither set for hearing nor ruled upon.

      On January 23, 2012, the trial court signed an order granting Diane’s
September 19 motion for partial summary judgment against PEI. Specifically, the

      3
        Our record does not contain a copy of the motion for new trial/motion for
reconsideration filed by Partnership and Van Jr.

                                            6
trial court’s order: “GRANTS Plaintiff’s motion for partial summary judgment
against the Defendant Parham Enterprises, Inc. regarding the issue that the
warranty deed executed on September 22, 2007 is void.”

       The next day, the trial court signed an order denying Partnership and Van
Jr.’s motion for new trial/motion for reconsideration. Also on January 24, Diane
and PEI proceeded to a jury trial on the issue of attorney’s fees only. 4 After a brief
jury trial, the jury returned a verdict finding Diane’s reasonable and necessary
attorney’s fees for preparation and trial to be $75,000, for an appeal to the court of
appeals to be $25,000, and for an appeal to the Supreme Court of Texas to be
$15,000.

       Following the trial, Diane filed an amended petition on February 6, 2012,
listing Partnership and Van Jr. as “intervenors.” In addition to the claims listed
above that Diane had raised in her previous pleadings, she sought an anti-suit TRO
and temporary injunction against Partnership and Van Jr., enjoining them from
pursuing their “mirror lawsuit” to quiet title. The trial court granted the TRO on
February 8 and set the temporary injunction for a hearing on February 20. Counsel
for Partnership and Van Jr. appeared at the February 8 hearing on the TRO as
“amici curiae.”

       Diane’s February 15 motion for temporary injunction against Partnership
and Van Jr. cited Texas Civil Practice & Remedies Code section 65.011, which
provides, “A writ of injunction may be granted if a party performs or is about to
perform . . . an act relating to the subject of pending litigation, in violation of the
rights of the applicant, and the act would tend to render the judgment in that

       4
         The reporter’s record from the pretrial conference reflects that Diane non-suited her
claims against Rhetta for piercing the corporate veil regarding responsibility for attorney’s fees.
According to the trial transcript, the only issue thus remaining was Diane’s attorney’s fees
against PEI.

                                                7
litigation ineffectual; the applicant is entitled to a writ of injunction under the
principles of equity and the statutes of this state relating to injunction.” 5 She noted
in this motion that “on the eve of trial,” she was served with citation and a copy of
the intervenors’ original petition for declaratory judgment in the probate court
regarding the deed/title to the subject property. She alleged that in this “mirror
lawsuit,” Partnership and Van Jr. were attempting to re-litigate the identical issues
regarding the deed/title to the subject property, which was the subject of “this
pending litigation.” She stated that on January 23, the trial court had signed a
partial summary judgment in her favor, in which the court had issued an order that
the September 22, 2007 deed issued by PEI was void. She further noted that on
January 24, 2012, the trial court signed an order denying Partnership’s motion for
new trial or motion for reconsideration. She asserted that the trial court had
jurisdiction over Partnership and Van Jr. because they consented to the court’s
jurisdiction regarding their motion for new trial, which was not denied until
January 24, 2012. Diane also alleged she was entitled to an anti-suit temporary
injunction to address a threat to the court’s jurisdiction, to prevent the evasion of
important public policy, to prevent a multiplicity of suits, or to protect a party from
vexatious or harassing litigation, citing Bridas Corp. v. Unocal Corp. and Golden
Rule Insurance v. Harper.6

      Partnership and Van Jr. responded to this motion, “without waiving citation,
service of process, or making a general appearance.” They asserted that the trial
court lacked subject matter jurisdiction to hear this case because the property in
question was valued at over $300,000, which exceeded the jurisdictional limits of
the maximum amount in controversy for statutory county courts in Harris County.
      5
Tex. Civ. Prac. & Rem. Code Ann. § 65.011.
      6
        See Golden Rule Ins. v. Harper, 925 S.W.2d 649, 651 (Tex. 1996); Bridas Corp. v.
Unocal Corp., 16 S.W.3d 887, 891 (Tex. App.—Houston [14th Dist.] 2000, pet. dism’d w.o.j.).

                                              8
They further claimed that, rather than maintaining the status quo, as a temporary
injunction was intended to do, granting a temporary injunction in this case would
destroy the status quo. They asserted that the probate court had now obtained
dominant jurisdiction over their claims, which was evidenced by the need for
Diane to seek leave of court to amend her pleadings, post-jury trial and
concurrently with the temporary injunction hearing. Citing United States Fidelity
& Guaranty Co. v. Beuhler, they alleged that a plaintiff may not dismiss claims
against defendants, proceed to a jury trial without them, and after a trial on the
merits, rejoin them as a party in the same case, particularly as intervenors.7
Finally, they contended that Diane was judicially estopped from obtaining
injunctive relief against them because she had them struck and dismissed from the
case.

        After an evidentiary hearing on February 20, 2012, at which counsel for all
parties and putative parties appeared, the trial court granted the temporary
injunction, as well as granting Diane leave to amend her petition. Bond was set at
$1,000, and the case was set for trial on the permanent injunction on June 4, 2012.

        Partnership and Van Jr. filed a plea to the jurisdiction and answer on
February 27. In their plea to the jurisdiction, they asserted that the trial court
lacked subject matter jurisdiction because the property at issue was valued above
the jurisdictional limits of the statutory county court at law. They also filed a
verified denial, urging that there was a defect in parties—they were named as
intervenors after their petition in intervention had been struck. They asserted that
no such intervention existed and that because Diane had proceeded to a jury trial
on the merits, she could no longer, post-trial, sue them as intervenors in an

        7
        U.S. Fid. & Guar. Co. v. Beuhler, 597 S.W.2d 523, 524 (Tex. Civ. App.—Beaumont
1980, no writ).

                                          9
adjudicated matter. Subject to several affirmative defenses, they filed a general
denial.

      Also on February 27, the trial court signed an interlocutory judgment. 8 In
this interlocutory judgment, the trial court included the following regarding
summary judgment regarding the void deed:

              Plaintiff Diane Morgan timely filed a motion for partial
      summary judgment against the Defendant Parham Enterprises, Inc.
      regarding the issue that the warranty deed attempting to transfer the
      title to [the subject property] was void.
            On January 23, 2012, the Court, after considering the pleadings,
      the motion, the affidavits, the response of the Defendant, the response
      of the Interveners, the law, and the facts, granted the Plaintiff’s
      motion for partial summary judgment against the Defendant Parham
      Enterprises, Inc. The Order is attached as Exhibit ‘A’ and
      incorporated by reference.
            The court hereby renders judgment for Plaintiff Diane Morgan
      that the warranty deed attempting to transfer title to the subject
      property . . . and executed on or about September 22, 2007 is void.

(emphasis added). This interlocutory judgment also iterated the jury verdict on
fees against PEI, and the February 13, 2009 temporary injunction against
Partnership and the February 20, 2012 temporary injunction against Partnership
and Van Jr.

      At the June 4, 2012 evidentiary hearing on the permanent injunction, counsel
for Partnership and Van Jr. again raised the issue that they had been brought into
the case as intervenors even though their petition in intervention had been struck
and Diane had non-suited her claims against them:



       8
        The word “Final” was struck out by the trial court and the word “Interlocutory” was
handwritten above it. Language of finality was also struck from the end of the judgment.

                                            10
      This Court on October the 12th [2011] had a hearing. And at that
      hearing Diane Morgan’s counsel nonsuited my clients and nonsuited
      with prejudice. The Court signed off on an order on October 19th
      nonsuiting with prejudice any conspiracy claims. Then what
      transpired is the Court in -- well, actually Diane Morgan filed a fourth
      amended petition. And in that fourth amended petition, she dropped
      all claims against Parham Family Limited Partnership and Dr. Van E.
      Parham, Jr.
             The Court also struck the intervention that my clients filed back
      in October as well. Therefore, they ceased being parties at the very
      latest at the beginning of November. The Court proceeded to go to
      trial on the merits. It was a jury trial. The Court granted a motion for
      summary judgment at the end of January prior to trial and then went
      right into a jury trial to which the Parham Family Limited Partnership
      and Dr. Van E. Parham were not parties, nor were they given notice of
      the trial.
             Your Honor, I’m not sure what -- the Court granted a post-trial
      leave to amend for Diane Morgan in which she has sued my clients as
      intervenors which the Court struck back in October.
              Your Honor, under the Rules of Procedure, once you proceed to
      trial, anything that’s not submitted at that point in time is abandoned
      and under 165 that’s exactly what we have here. Is Ms. Morgan
      asking the Court for a new trial?

The trial court responded that it had already ruled on Partnership’s and Van Jr.’s
motion to dismiss by denying it and asked the parties to proceed on the permanent
injunction hearing. Both sides presented evidence and argument. On June 11,
2012, the trial court signed an order granting a permanent injunction “restraining
the Interveners from prosecuting a mirror lawsuit regarding the deed/title to Lot 9
in Harris County Probate court No. [1] or any other Court.”

      The trial court signed a final judgment on August 8, 2012. This judgment
provides, in pertinent part, as follows:

              The Defendants in this litigation are Parham Enterprises,
      Inc. . . . and Rhetta Parham. Van Parham Sr. was a defendant in this

                                           11
litigation, but he died during the pendency of this litigation on
November 2, 2010 and was non-suited on or about September 20,
2011.
     The Interveners in this litigation are Van Parham Jr. and
Parham Family Limited Partnership . . . .
       On January 23, 2012, the Court after considering the pleadings,
the motion, the affidavits, the response of the Defendants, the
response of the Interveners, the law, and the facts granted the
Plaintiff’s motion for partial summary judgment against the Defendant
Parham Enterprises, Inc. . . .
      The court hereby RENDERS judgment for Plaintiff Diane
Morgan that the warranty deed attempting to transfer the title to the
subject property . . . and executed on or about September 22, 2007 is
void.
       On January 24, 2012, this case was called for trial regarding the
fact issue of attorney fees. Plaintiff, Diane Morgan, appeared in
person and through her attorney and announced ready for trial.
Defendant, Parham Enterprises, Inc., appeared through its
representative (President), Ms. Rhetta Parham and through its attorney
and announced ready for trial.
      After a jury was impaneled and sworn, it heard the evidence
and arguments of counsel. . . . Because it appears to the Court that the
verdict of the jury was for the Plaintiff, Diane Morgan, and against the
defendant Parham Enterprises, Inc., judgment should be rendered on
the verdict in favor of the Plaintiff, Diane Morgan and against the
Defendant Parham Enterprises, Inc.
                                  ***
                           INJUNCTIONS
       On February 13, 2009, this Court issued a Temporary
Injunction against the Defendant Parham Enterprises, Inc. and
restrained the Defendant from deeding, transferring or conveying all
or any part of the subject property . . . from the date of the Order and
while this cause is pending or until further order of the Court. This
Temporary Injunction remains in effect for any and all purposes
against the Defendant until further order from this Court.



                                  12
The final judgment also incorporated the permanent injunction against Partnership
and Van Jr., described above. All court costs were taxed against PEI.

        From this judgment, PEI, Rhetta, Partnership, and Van Jr. timely appealed. 9

                                       II. ANALYSIS

A.      Jurisdictional Issues

        In their first two issues, Partnership and Van Jr. challenge the trial court’s
subject matter jurisdiction over the case below and Diane’s standing to seek
injunctive relief against them. Because these issues attack the jurisdiction of the
trial court, we address them first.

     1. Subject Matter Jurisdiction

        Partnership and Van Jr. assert that the trial court lacked subject matter
jurisdiction over the proceedings below because the amount in controversy
exceeded the trial court’s statutory authority. Subject matter jurisdiction may not
be conferred by consent or waiver, and its absence may be raised at any time.
Carroll v. Carroll, 304 S.W.3d 366, 367 (Tex. 2010) (citing Tex. Ass’n of Bus. v.
Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993)). Whether a trial court has
subject matter jurisdiction is a question of law we review de novo. Tex. Natural
Res. Conservation Comm’n v. IT—Davy, 74 S.W.3d 849, 855 (Tex. 2002).

        Here, Partnership and Van Jr. contend that Diane alleged the property at
issue in this case was worth $340,000, which exceeds the Texas Legislature’s grant
of jurisdiction to statutory county courts at law over amounts in controversy



        9
         The trial court filed findings of fact and conclusions of law on October 4, 2012, after
Partnership and Van Jr. filed a notice that such findings and conclusions were past due and they
had filed both a first and second request for them.

                                              13
between $500 and $200,000.             See Tex. Gov’t Code Ann. § 25.0003(c)(1).10
Section 25.0003 of the Texas Government Code governs the general jurisdiction of
statutory county courts and proscribes the monetary jurisdictional limits of them.
See id. § 25.0003.         But section 25.1032 of the Government Code contains
additional jurisdictional provisions particular to Harris County civil courts at law.
See id. § 25.1032. Subsections 25.1032(c)(1) and (3) provide the Harris County
civil courts at law jurisdiction to “decide the issue of title to real or personal
property” and to “hear a suit for the enforcement of a lien on real property.” Id.
§ 25.1032(c)(1), (3).

       Diane brought this suit to decide the issue of title to real property. She
sought a determination of whether title to Lot 9 remained with PEI or had been
conveyed to another. See id. § 25.1032(c)(1). Additionally, Diane sought to
enforce the judgment lien from her prior suit in County Civil Court at Law No. 3
against Lot 9 if it found the deed void.               See id. § 25.1032(c)(3).         Indeed,
Partnership and Van Jr. acknowledge in their briefing that Diane is “trying to
establish and determine title to real property,” albeit they claim it is “regarding a
sale to which she was not a party or has a justiciable interest.” The jurisdiction
provided by section 25.1032 is based on the subject matter of the claim, not the
amount in controversy. See AIC Mgmt. v. Crews, 246 S.W.3d 640, 644 (Tex.
2008) (“Section 25.1032(c)(1) thus bases the county civil courts’ jurisdiction on
the type of claim, not the amount of money in dispute.”); see also Haas v. Ashford
Hollow Comty. Improvement Ass’n, Inc., 209 S.W.3d 875, 880 (Tex. App.—
Houston [14th Dist.] 2006, no pet.) (same). Thus, we conclude that County Court

       10
          At the time this suit was filed, the amount in controversy ceiling for statutory county
courts was $100,000. However, this amount was raised to $200,000 effective January 1, 2012.
See Tex. Gov’t Code Ann. § 25.0003(c)(1). Because Partnership and Van Jr. assert that Diane’s
allegations exceed even the current amount, we will refer to the current enactment for ease of
reference.

                                               14
at Law No. 3 properly exercised subject matter jurisdiction over this matter based
on the type of claims Diane brought.

      Further, we review de novo whether a pleader has alleged facts that
affirmatively demonstrate subject matter jurisdiction.       Tex. Dep’t of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). We construe pleadings
liberally in favor of the plaintiff and look to the pleader’s intent. See id. (citing
Tex. Air Control Bd., 852 S.W.2d at 446). The plaintiff’s allegations in the petition
regarding the amount in controversy control for jurisdictional purposes unless the
party challenging jurisdiction pleads and proves that the allegations were made
fraudulently to obtain jurisdiction. Cont’l Coffee Prods. Co. v. Cazarez, 937
S.W.2d 444, 449 (Tex. 1996); see also Miranda, 133 S.W.3d at 224 n.4; Bland
Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000).

      Here, in her original petition, Diane alleged damages exceeding $84,000 but
“within the jurisdictional limits of this court.” Partnership and Van Jr. neither
pleaded nor proved that Diane’s allegations of the amount in controversy were
made fraudulently for the purpose of obtaining jurisdiction. Thus, the allegations
in her petition regarding the amount in controversy control for jurisdictional
purposes. Miranda, 133 S.W.3d at 224 n.4; Cont’l Coffee, 937 S.W.2d at 449.
Section 25.0003(c)(1) of the Texas Government Code provides jurisdiction for
statutory county courts over matters in controversy between $500 and $200,000
“as alleged on the face of the petition.” Tex. Gov’t Code Ann. § 25.0003(c)(1)
(emphasis added).     As noted above, the jurisdictional maximum amount in
controversy at the time Diane filed her suit was $100,000. Diane’s allegation of
damages on the face of her petition falls below this maximum amount; thus, the




                                         15
trial court had jurisdiction over this matter even under the more general provision
of jurisdiction provided by section 25.0003. 11

       Finally, with certain exceptions not relevant here, when jurisdiction is
lawfully and properly acquired, no later fact or event deprives the court of
jurisdiction. Cont’l Coffee, 937 S.W.2d at 449; Kubovy v. Cypress-Fairbanks
Indep. Sch. Dist., 972 S.W.2d 130, 133 (Tex. App.—Houston [14th Dist.] 1998, no
pet.). Thus, once the trial court properly obtained subject matter jurisdiction over
this matter, it did not later lose it based on the contents of its judgment, as asserted
by Partnership and Van Jr.

       For the foregoing reasons, we conclude that County Civil Court at Law
No. 3 properly acquired subject matter jurisdiction over Diane’s suit. We therefore
overrule Partnership’s and Van Jr.’s first issue.

   2. Diane’s Standing

       Partnership and Van Jr. assert that Diane lacked standing to seek an anti-suit
injunction against them because she lacked any interest in the subject property
“without a perfected judgment lien.” A party must have standing to maintain suit.
See Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex 1993).


       11
           Partnership and Van Jr. cite Eris v. Giannakopoulos, a case from our sister court, for
the proposition that “[w]hen a suit is for an interest in real property or to foreclose a lien on real
property, rather than damages, the value of the property interest at issue determines the amount
in controversy.” 369 S.W.3d 618, 622 (Tex. App.—Houston [1st Dist.] 2012, no pet.). In
Giannakopoulos, the plaintiff did not contain a statement of jurisdiction or otherwise identify the
amount in controversy. Id. at 622. Here, Diane’s petition did contain a jurisdictional statement
identifying an amount in controversy. Further, the plaintiff in Giannakopoulos brought suit to
partition three separate but adjacent and contiguous properties, of which he owned a fifty percent
interest. Id. at 619. The trial court granted a partition of the properties, dividing them into two
equal-sized lots and awarding one to the plaintiff. Id. at 620. Diane, on the other hand, sued to
have a title declared void, for fraudulent transfer, and for damages. Nowhere in her pleadings
does she seek to obtain an interest in the property. Thus, the analysis in Giannakopoulos is
inapplicable to the facts of this case.

                                                 16
Under Texas law, a plaintiff has standing to bring suit if she has suffered a distinct
injury, and there exists a real controversy between the parties that will be
determined by the judicial determination sought. Brown v. Todd, 53 S.W.3d 297,
305 (Tex. 2011). The requirement that a real controversy exist between the parties
that will be determined by the trial court refers to the presentation of a justiciable
interest. Salas v. LNV Corp., 409 S.W.3d 209, 216 (Tex. App.—Houston [14th
Dist.] 2013, no pet.).

       Partnership and Van Jr. assert that there is no real controversy between the
parties that will be determined by any judicial declaration sought because PEI sold
the subject property to Partnership before Diane’s “failed attempts to perfect a
judgment lien or interest in the property.” In other words, Partnership and Van Jr.
argue that Diane cannot have standing because the transfer about which she
complains took place nine months prior to Diane’s claim against PEI resulting in
judgment. 12    But their assertion ignores the provisions of the Texas Uniform
Fraudulent Transfer Act that include “creditor’s claim[s that] arose before or
within a reasonable time after the transfer was made or the obligation was
incurred.” Tex. Bus. & Com. Code Ann. § 24.005(a) (emphasis added). Thus,
Partnership and Van Jr.’s argument begs the entire question of Diane’s case: Is the
September 22, 2007 deed purporting to transfer the subject property void as a
fraudulent conveyance or otherwise?

       If the purported conveyance failed to transfer the property to Partnership,
then title of the property remained with PEI, and Diane’s judgment lien against PEI
attached. Thus, Diane had a clear justiciable interest in whether her judgment lien
attached to a property she alleges was fraudulently transferred to Partnership to

       12
          See infra section B.3 regarding the trial court’s summary judgment in favor of Diane
on her fraudulent transfer claim.

                                             17
defeat her monetary claim against PEI; the Texas Uniform Fraudulent Transfer Act
provides that justiciable interest because she was not a party to the transaction.
For the foregoing reasons, we overrule Partnership’s and Van Jr.’s challenge to
Diane’s standing to bring this suit. 13

       Having addressed the jurisdictional issues presented by Partnership and Van
Jr., we turn to the trial court’s summary judgment declaring the September 22,
2007 deed void.

B.     Validity of the Deed

       In PEI and Rhetta’s first issue, they assert that the trial court erred in
declaring this deed void by traditional summary judgment because Diane failed to
conclusively establish that the deed lacked the legal requisites to qualify as a deed.

       We review the trial court’s granting of a summary judgment de novo.
Ferguson v. Bldg. Materials Corp. of Am., 295 S.W.3d 642, 644 (Tex. 2009) (per
curiam). To be entitled to summary judgment under Rule 166a(c), a movant must
establish that there is no genuine issue of material fact so that the movant is
entitled to judgment as a matter of law. Mann Frankfort Stein & Lipp Advisors,
Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We take as true all evidence
favorable to the nonmovant and resolve any doubt in the nonmovant’s favor.
20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008).                       We consider the
evidence presented in the light most favorable to the nonmovant, crediting
evidence favorable to the nonmovant if reasonable fact finders could, and

       13
           As discussed above, Diane initially sued PEI and Rhetta, seeking to set aside the deed
and for fraudulent transfer. Partnership and Van Jr. then intervened in the lawsuit asserting their
interest as the purported grantee of the subject property. Diane added claims against them for
conspiracy, but later nonsuited those claims. Their intervention was also struck on Diane’s
motion; they filed a motion for reconsideration/new trial. A permanent anti-suit injunction was
entered against them in the trial court’s final judgment, the propriety of which is addressed later
in this opinion.

                                                18
disregarding evidence contrary to the nonmovant unless reasonable fact finders
could not. Mann Frankfort, 289 S.W.3d at 848.

      1. The Trial Court Grants Summary Judgment on All Bases

      PEI and Rhetta argue that the trial court’s summary judgment should be
reversed because their evidence conclusively established the grantee’s existence.
They do not urge an issue concerning Diane’s fraudulent transfer claim. Instead,
they state that the trial court granted the motion for summary judgment solely on
the basis of the declaratory judgment act claim. We disagree.

      Diane sought partial summary judgment. By her motion, Diane asked the
trial court to set aside the deed and return the subject property to PEI. Diane
argued both that (a) PEI failed in its attempt to transfer the subject property
because the deed was defective and (b) PEI violated Texas Uniform Fraudulent
Transfer Act section 24.005. See Tex. Bus. & Com. Code Ann. § 24.005. The trial
court granted the motion for partial summary judgment. The trial court did not
grant the motion for partial summary judgment in part. When it incorporated the
summary judgment order into the judgment, the trial court stated: “On January 23,
2012, the Court, after considering the pleadings, the motion, the affidavits, the
response of the Defendants, the response of the Interveners, the law, and the facts
granted Plaintiff’s motion for partial summary judgment against the Defendant
Parham Enterprises, Inc.”

      Nevertheless, PEI and Rhetta urge that the motion was granted in part. They
appear to rely upon a single sentence in the summary judgment order as a limit on
the grounds for granting. Specifically, the trial court’s summary judgment order
also stated: “The Grantee, Parham Family Limited Partnership No. 2, was not in
existence at the time the deed was executed.” However, this is merely a statement
of an undisputed fact. The order does not purport to resolve only the legal effect of
                                         19
the undisputed fact. Instead, the summary judgment order declares the deed void,
which is precisely the relief Diane sought on both her declaratory judgment claim
and her fraudulent transfer claim. Based upon the plain language of the order, we
conclude that the trial court granted Diane’s motion for partial summary judgment
on both her Declaratory Judgment action and her fraudulent transfer claim.
       Further, to the extent that there was any confusion about whether the trial
court granted a fraudulent transfer summary judgment, 14 the trial court clarified it
when, at the trial on the permanent injunction, the following colloquy occurred:

       Mr. Toups [Partnership/Van Jr.]: Your Honor, you granted a motion
       for summary judgment on the declaratory judgment.
       The Court: They both said yes, I set it aside. So, I’m not sure why
       we’re all on a different page.
       Mr. Thomas [Diane]: You declared it void.
       The Court: I declared it void. Okay. Same thing, in my mind. When
       I declared it void, I considered it in my mind fraudulent and set it
       aside, hence, the declaring it void.
(emphasis added).
       For PEI and Rhetta to obtain a reversal of the motion for partial summary
judgment, they must attack every ground relied on for which summary judgment
could have been granted. See Malooly Bros. Inc. v. Napier, 461 S.W.2d 119, 121
(Tex. 1970). Where an appellant fails to challenge even one of the grounds, the
appellate court may affirm the summary judgment on that ground alone. See
Trevino & Assoc. Mech., L.P., 400 S.W.3d 139, 144 (Tex. App.—Dallas 2013, no
pet.). Although PEI and Rhetta do not include an issue on appeal attacking the trial
court’s summary judgment on fraudulent conveyance, they argue the merits of the
       14
           Diane does not appear to have been confused about the order. As PEI and Rhetta point
out, Diane did not attempt to try the fraudulent transfer claim to the court or a jury. PEI and
Rhetta characterize such failure as waiver. But Diane did not need to submit this claim to the
jury; the trial court had already granted her summary judgment on it.

                                              20
claim in the body of their brief. Therefore, we construe the brief to adequately
raise the point.

      2. Declaratory Judgment

      This court has previously stated that “in Texas, a deed is void if the grantee
is not in existence at the time the deed is executed.” Lighthouse Church of
Cloverleaf v. Tex. Bank, 889 S.W.2d 595, 600 (Tex. App.—Houston [14th Dist.]
1994, writ denied). Diane attached evidence to her summary judgment motion that
established that Parham Partnership No. 2 was not in existence at the time the deed
was executed; she provided a certificate from the Texas Secretary of State stating
that there was no record of the existence of this entity. As outlined above, PEI and
Rhetta do not dispute this point.

      Instead, PEI and Rhetta assert that a deed is not void if the grantee exists but
receives the deed in an assumed name, citing Buist v. Connell. 233 S.W.2d 458,
462 (Tex. Civ. App.—Eastland 1950, writ. ref’d). They contend that “the fact that
Partnership directed that the deed be taken in the name of Parham Family Limited
Partnership No. 2[] would not void or invalidate the deed under the assumed name
statutes of Texas.”

      In considering grounds for reversal, we are limited to those grounds
expressly set forth in the summary-judgment motions, answers, or other responses,
and may not rely on the appellate briefs or summary-judgment evidence. D.M.
Diamond Corp. v. Dunbar Armored, Inc., 124 S.W.3d 655, 659–60 (Tex. App.—
Houston [14th Dist.] 2003, no pet.) (op. on reh’g) (citing Tex. R. Civ. P. 166a(c);
McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341 (Tex.1993)).
These grounds were not presented to the trial court by PEI or Rhetta. Instead, PEI
and Rhetta maintained in the trial court that both the conveyance to “Parham
Family Partnership No. 2” and the conveyance of Lot 1, rather than Lot 9, were
                                         21
“clerical errors” that properly could be corrected by a “correction deed” relating
back to September 22, 2007. Thus, we may not consider this argument raised for
the first time on appeal as a ground for reversing summary judgment.

      In sum, Diane presented conclusive evidence that the deed from PEI, dated
September 22, 2007, attempted to convey the subject property to a non-existent
entity. “[I]n Texas, a deed is void if the grantee is not in existence at the time the
deed is executed.”      Lighthouse Church of Cloverleaf, 889 S.W.2d at 600.
Accordingly, Diane established as a matter of law that the September 22, 2007
deed was void. The trial court did not err in so declaring.

      3. Fraudulent Transfer

      PEI and Rhetta argue that Diane was not entitled to summary judgment on
her fraudulent transfer claim because there is a genuine issue of material fact as to
both PEI’s intent to fraudulently transfer the property and the reasonably
equivalent value received for the property. PEI and Rhetta correctly argue that
PEI’s intent is an element running through several of Diane’s theories of fraudulent
transfer. For example, section 24.005(a)(1) permits Diane to avoid the transfer if
the “debtor made the transfer . . . with actual intent to hinder, delay, or defraud any
creditor of the debtor.”       Tex. Bus. & Com. Code Ann. § 24.005(a)(1).
Alternatively, section 24.005(a)(2) permits Diane to avoid the transfer without
proving PEI’s intent if she establishes that PEI made the transfer without receiving
a reasonably equivalent value in exchange for the transfer. Diane sought summary
judgment on both subsections (1) and (2).

      PEI and Rhetta responded with, inter alia, the affidavit of Rhetta. She
averred that she was an officer and owner of PEI on September 22, 2007, when
PEI made the subject transfer. She further stated that it was her intent to transfer
the subject property to Partnership. Rhetta describes the conveyance and the
                                          22
amount paid for the subject property. Finally, Rhetta states that “[t]he sale of the
property was done to either hinder, delay or defraud Diane Morgan fka Diane
Parham.” Thus, Rhetta’s affidavit supplies conclusive evidence that she, on behalf
of PEI, transferred the subject property with actual intent to hinder, delay, or
default Diane as creditor in satisfaction of 24.005(a)(1). With such evidence of
intent, the parties’ dispute over whether the transferor paid reasonably equivalent
value for the property under subsection (2) became immaterial. The trial court
properly granted the summary judgment on the alternative basis urged.

        We overrule PEI’s and Rhetta’s first issue.

C.      Injunctive Relief

        In their second issue, PEI and Rhetta assert that the trial court abused its
discretion in granting and enforcing a procedurally flawed temporary injunction
and continuing it in its final judgment. Partnership and Van Jr. complain in their
third issue that the trial court abused its discretion in issuing a “post-trial anti-suit
permanent injunction against dismissed non-parties prohibiting them from
prosecuting a quiet-title suit for real property.” We address each of these issues in
turn.

        1. The Temporary Injunction Against PEI and Rhetta

        We review a trial court’s decision to grant a temporary injunction for an
abuse of discretion. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002).
A temporary injunction is an extraordinary remedy that does not issue as a matter
of right. Id. Temporary injunction orders are strictly construed to ensure that they
comply with Rule 683 of the Texas Rules of Civil Procedure.               Kaufmann v.
Morales, 93 S.W.3d 650, 653 (Tex. App.—Houston [14th Dist.] 2002, no pet.).
An order that does not comply with this rule “is subject to being declared void and


                                           23
dissolved.” Qwest Comm’ns Corp. v. AT&T Corp., 24 S.W.3d 334, 337 (Tex.
2000).

       First, PEI and Rhetta assert that the temporary injunction issued against
them in February 2009 in this case violates Rule 683 by referring to another
document, the September 2007 warranty deed, as grounds for issuance and to
describe the acts sought to be enjoined. A temporary injunction shall be specific in
its terms and shall describe in reasonable detail, not by reference to the complaint
or other document, the act or acts to be restrained. Tex. R. Civ. P. 683. The order
at issue here does not simply refer to another document; rather, it attaches the deed
as an exhibit to the temporary injunction.             “Rule 683 is not violated when
documents are attached to the injunction and referred to it as part of the injunction
because the attachments become part of the injunction itself.” Layton v. Ball, 396
S.W.3d 747, 753 (Tex. App.—Tyler 2013, no pet.) (citing Tex. Pet Foods, Inc. v.
State, 529 S.W.2d 820, 829 (Tex. Civ. App.—Waco 1975, writ. ref’d n.r.e.)).

       Next, PEI and Rhetta assert that the temporary injunction expired because
the order stated it was set for trial on July 15, 2009. As noted above, however,
there were numerous trial continuances. Further, at the hearing on Diane’s motion
for contempt filed against PEI and Rhetta for violation of the temporary injunction,
held on October 12, 2011, counsel for PEI and Rhetta never asserted that the
temporary injunction was no longer in effect. Instead, counsel asserted that their
actions in filing a correction deed did not violate the temporary injunction. In the
court’s order of contempt against PEI and Rhetta, the trial court stated, “The
Temporary Injunction issued by this Court was effective from February 13, 2009
and while this litigation is pending or until further order of this court . . . .” 15 Thus,

       15
          PEI and Rhetta also complain about the order of contempt, signed October 12, 2011,
against them based on their violation of the temporary injunction. However, we lack jurisdiction
to address complaints about the contempt order. See Cadle Co. v. Lobingier, 50 S.W.3d 662,
                                              24
PEI and Rhetta have not met their burden, as appellants, to establish that the
February 2009 temporary injunction was not still in effect until the trial court
entered a judgment on the merits of Diane’s claim. See, e.g., Butnaru, 84 S.W.3d
at 204 (providing that the purpose of a temporary injunction is to preserve the
status quo pending a trial on the merits of the litigation’s subject matter).16

       Finally, PEI and Rhetta assert that the trial court erred by continuing the
February 2009 temporary injunction in the final judgment of the trial court. We
agree with this portion of their issue. As noted above, the purpose of a temporary
injunction is to preserve the litigation’s subject matter pending a trial on the merits.
Id. This purpose is not served by continuing a temporary injunction in a final
judgment; such a process effectively transforms a temporary injunction into a
permanent injunction without a trial. See EMC Mortgage Corp. v. Jones, 252
S.W.3d 857, 866 (Tex. App.—Dallas 2008, no pet.) (op. on reh’g); EOG
Resources, Inc. v. Gutierrez, 75 S.W.3d 50, 53 (Tex. App.—San Antonio 2002, no
pet.); cf. Kaufman, 93 S.W.3d at 657 (“There are at least two reasons for requiring
a trial date on the [temporary injunction] order. One is to prevent the injunction
from becoming permanent.”).           Thus, the trial court erred by continuing the
February 2009 temporary injunction in the final judgment.

       Accordingly, we sustain this portion of PEI and Rhetta’s second issue and
modify the trial court’s judgment to remove the following language from it:

       The Court issued a Temporary Injunction against the Defendant
       Parham Enterprises, Inc. on February 13, 2009 and restrained the

671 (Tex. App.—Fort Worth 2001, pet. denied) (“Decisions in contempt proceedings cannot be
reviewed on appeal because contempt orders are not appealable, even when appealed along with
a judgment that is appealable.”); see also In re B.A.C., 144 S.W.3d 8, 10–12 (Tex. App.—Waco
2004, no pet.) (listing cases).
       16
          We note that even if we were to declare the temporary injunction void, the contempt
order based upon it is not reviewable by direct appeal. See supra note 15.

                                             25
       Defendant from deeding, transferring or conveying all or part of the
       subject property 18610 Tomato Street, Spring, Harris County, Texas
       77379 from the date of the Order and while this cause was pending or
       until further order of the Court. This Temporary Injunction continues
       against the Defendant until 180 days after all appeals are completed or
       until further order from this Court.

We overrule this issue to the extent that it involves complaints about the temporary
injunction prior to entry of the final judgment and the order of contempt based on
it.

       2. The Permanent Anti-Suit Injunction Against Partnership and Van Jr.

       Partnership and Van Jr. assert that the trial court abused its discretion in
entering a permanent “post-trial” anti-suit injunction against them because (a) they
were no longer parties to the suit, (b) they had a legal right to pursue the action to
quiet title in another court, and (c) the anti-suit injunction lacks both a cause of
action and evidentiary support.

       We begin by noting what is not disputed within this issue. First, Partnership
and Van Jr. do not appeal the trial court’s order striking their intervention. As
such, Partnership and Van, Jr. do not have a justiciable interest in Diane’s
fraudulent transfer/declaratory judgment action. Second, Partnership and Van Jr.
did not file a motion to strike Diane’s post-trial, pre-judgment amended petition
naming them as intervenors and they do not appeal the trial court’s grant of leave
to file that petition.

       Finally, although Partnership and Van Jr. complain that the court held a trial
(against PEI on fees) without their participation, they do not complain that they
were without notice or an opportunity to be heard on the anti-suit injunction. To
the contrary, Partnership and Van Jr. participated in the hearing on the anti-suit



                                         26
injunction. Thus, we only address the sufficiency of the evidence to enter the anti-
suit injunction.

      We review an order granting a permanent injunction for an abuse of
discretion. Operation Rescue-Nat’l v. Planned Parenthood of Houston & Se. Tex.,
Inc., 975 S.W.2d 546, 560 (Tex. 1998). “An anti-suit injunction is appropriate in
four instances: (1) to address a threat to the court’s jurisdiction; (2) to prevent the
evasion of important public policy; (3) to prevent a multiplicity of suits; or (4) to
protect a party from vexatious or harassing litigation.” Golden Rule Ins. Co. v.
Harper, 925 S.W.2d 649, 651 (Tex. 1996).            Although there are “no precise
guidelines” for reviewing an anti-suit injunction, we will uphold an injunction
issued to protect a court’s dominant jurisdiction where, if the enjoined party were
allowed to proceed, the dominant court would lose its ability to proceed with the
case. See, e.g., Owens-Illinois, Inc. v. Webb, 899 S.W.2d 899, 902 (Tex. App. –
Texarkana 1991, no writ).

      Diane supported her request for anti-suit injunction with evidence that her
suit pertained to title to the subject property, and that she filed the suit prior to
Partnership and Van Jr.’s suit to quiet title in the subject property—also a suit
pertaining to title. The evidence showed that Diane, a judgment creditor, filed her
suit alleging that PEI, a judgment debtor, made a fraudulent conveyance of the
subject property. Her pleading sought to set aside “the purported transfer” of the
subject property.

      At the time of Diane’s request for anti-suit injunction, the trial court had
already granted an affirmative motion for summary judgment on Diane’s claims
and declared the September 22, 2007 deed void. The trial court had already held
the attempted correction deed of September 22, 2011, void as a violation of the



                                          27
court’s injunction. Finally, the trial court determined that Partnership and Van Jr.’s
lawsuit regarding the “deed/title to” the subject property is a “mirror lawsuit.”

       Partnership and Van Jr. offer no argument about how the two suits did not or
would not interfere with one another.               Partnership and Van Jr. confine their
arguments to the impairment of their rights in the subject property. As noted
above, however, Partnership and Van Jr. have not appealed the striking of their
intervention, and they offer no argument on appeal in support of their rights to the
fraudulently transferred property. Given the trial court’s unchallenged ruling that
Partnership and Van Jr. do not have a justiciable interest in the property, that court
had the authority to enjoin them from contending otherwise in the probate court. If
Partnership and Van Jr. are implying that Partnership accepted the transfer in good
faith and for reasonably equivalent value, as recognized by Texas Uniform
Fraudulent Transfer Act section 24.009(a), they neglected to preserve that
argument in these proceedings through an appeal of their justiciable interest in the
property. 17   See Tex. Bus. & Com. Code Ann. § 24.009(1) (“A transfer or
obligation is not voidable under Section 24.005(a)(1) of this code against a person
who took in good faith and for a reasonably equivalent value or against any
subsequent transferee or obligee.”)

       We therefore conclude that the trial court did not abuse its discretion in
entering an anti-suit injunction to protect its jurisdiction over the subject property.

D.     Segregation of Attorney’s Fees

       In PEI’s third issue, it asserts that Diane failed to segregate her attorney’s
fees. PEI further asserts that the appellate attorney’s fees are not conditioned on
Diane’s prevailing on appeal.
       17
         We note that Partnership and Van, Jr. have abandoned their claim in the trial court that
they were necessary parties to the fraudulent transfer action.

                                               28
      A failure to segregate attorney’s fees can result in the recovery of no such
fees. Green Int’l, Inc. v. Solis, 951 S.W.2d 384, 389 (Tex. 1997). But if no one
objects to a jury charge in which the jury is not asked to segregate fees, then the
objection is waived. Jackson v. LongAgriBusiness, L.L.C., No. 14-11-01073-CV,
2013 WL 84921, at *4 (Tex. App.—Houston [14th Dist.] Jan. 8, 2013, no pet.)
(mem. op) (citing Tex. R. App. P. 33.1(a); Solis, 951 S.W.2d at 389; Ogden v.
Ryals, No. 14-10-01052-CV, 2012 WL 3016856, at *4 (Tex. App.—Houston [14th
Dist.] July 24, 2012, no pet.) (mem. op)). PEI—the only party against whom fees
were assessed—made no objection to the jury charge on attorney’s fees. Thus, we
do not address this portion of its issue. See id.

      As to the remainder of PEI’s third issue, the judgment conditions the award
of appellate attorney’s fees on PEI’s failure on appeal:

      In the event of an appeal by the Defendant Parham Enterprises, Inc. to
      the court of appeals, if the appeal is unsuccessful, Plaintiff Diane
      Morgan will be further entitled to $25,000.00 as a reasonable
      attorney’s fee; in the event of an appeal by the Defendant Parham
      Enterprises, Inc. to the Supreme Court of Texas, if the appeal is
      unsuccessful, Plaintiff Diane Morgan will be further entitled to
      $15,000.00 as a reasonable attorney’s fee.
Such an award is tantamount to conditioning it on Diane’s appellate success
against PEI; for Diane to succeed on appeal, PEI must fail on its issues.

      For the foregoing reasons, we overrule PEI’s third issue.

                                  III. CONCLUSION

      In sum, we have concluded that the trial court had subject matter jurisdiction
over this case and that Diane had standing to bring her claims.             We have
accordingly overruled Partnership’s and Van Jr.’s first and second issues. We have
further determined that the trial court properly granted Diane’s partial summary

                                          29
judgment on all bases; thus we have overruled PEI’s and Rhetta’s first issue.
Further, we have overruled PEI’s and Rhetta’s third issue regarding segregation of
attorney’s fees.

      The trial court did not abuse its discretion by enforcing the February 13,
2009 temporary injunction against PEI, and we lack jurisdiction to consider that
portion of PEI’s and Rhetta’s complaint regarding the trial court’s contempt order.
However, the trial court did improperly include this temporary injunction in the
final judgment, and we therefore have sustained in part PEI’s second issue. We
modify the trial court’s judgment to remove the language concerning this
temporary injunction from the final judgment. Finally, we have concluded that the
trial court did not abuse its discretion in entering a permanent anti-suit injunction
against Partnership and Van Jr. We thus overruled the third and final issue of
Partnership and Van Jr.

      We affirm the trial court’s judgment as modified.



                                /s/           Sharon McCally
                                              Justice

Panel consists of Justices McCally, Busby, and Wise.




                                         30